—Judgment unanimously affirmed. Memorandum: Defense counsel’s general motion to dismiss at the close of the People’s case does not preserve for our review defendant’s present contention that the proof is legally insufficient to establish that defendant’s use of violence was intentional and for the purpose of overcoming or preventing resistance by the victim to the taking of his property (see, People v Gray, 86 NY2d 10, 19). By failing to register any objection to County Court’s charge, defendant failed to preserve for our review his present contention that the charge was erroneous (see, People v McCall, 88 NY2d 838, 840). Defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Niagara County Court, Hannigan, J.— *831Robbery, 3rd Degree.) Present — Wisner, J. P., Pigott, Jr., Hurl-butt and Balio, JJ.